                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

MATTHEW MORGAN                                                                PLAINTIFF

v.                               No. 2:18-CV-02110

NAVIENT SOLUTIONS, LLC and
UNITED STUDENT AID FUNDS, INC.                                            DEFENDANTS

                                     JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED WITH

PREJUDICE.

     IT IS SO ADJUDGED this 1st day of October, 2019.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE
